—Appeal unanimously dismissed. Memorandum: This is an appeal by defendant from an order summarily denying his motion, pursuant to People v Mitchell (189 AD2d 337), to reconstruct the record of his trial to reflect that a Sandoval conference was conducted off the record and outside defendant’s presence. Defendant sought reconstruction in order to enable him to raise a Dokes issue (see, People v Dokes, 79 NY2d 656) on the pending appeal from his conviction of second degree murder. Defendant contends that the court erred in denying the reconstruction motion without a hearing despite the fact that the motion papers had raised a question of fact concerning whether a Sandoval conference had been conducted.
On our own motion, we dismiss the appeal on the ground that the court’s order is not appealable pursuant to CPL 450.10 and 450.20. To the extent that prior decisions of this Court may be construed to hold otherwise (see, People v Brown, 199 AD2d 963; People v Browne, 195 AD2d 1055, lv denied 82 NY2d 848; People v Walker, 189 AD2d 341, lv dismissed 81 NY2d 1065), they are not to be followed. (Appeal from Order of Monroe County Court, Maloy, J.—Reconstruct Record.) Present—Denman, P. J., Green, Fallon, Wesley and Doerr, JJ.